People v Chestnut (2018 NY Slip Op 06256)





People v Chestnut


2018 NY Slip Op 06256


Decided on September 26, 2018


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on September 26, 2018
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

JOHN M. LEVENTHAL, J.P.
SANDRA L. SGROI
SYLVIA O. HINDS-RADIX
HECTOR D. LASALLE, JJ.


2013-09674
 (Ind. No. 8778/11)

[*1]The People of the State of New York, respondent,
vRobert Chestnut, appellant.


Robert Chestnut, Stormville, NY, appellant pro se.
Eric Gonzalez, District Attorney, Brooklyn, NY (Leonard Joblove and Rhea A. Grob of counsel), for respondent.
Paul Skip Laisure, New York, NY (Leila Hull of counsel), former appellate counsel.

DECISION & ORDER
Application by the appellant for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated April 5, 2017 (People v Chestnut, 149 AD3d 772), affirming a judgment of the Supreme Court, Kings County, rendered October 15, 2013.
ORDERED that the application is denied.
The appellant has failed to establish that he was denied the effective assistance of appellate counsel (see Jones v Barnes, 463 U.S. 745; People v Stultz, 2 NY3d 277).
LEVENTHAL, J.P., SGROI, HINDS-RADIX and LASALLE, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court